Citation Nr: 0123493	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of multiple injuries.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 until 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  A September 1997 BVA decision most recently denied 
service connection for residuals of multiple injuries on the 
basis that new and material evidence had not been submitted 
to reopen the previously denied claim.  

4.  The evidence associated with the claims file subsequent 
to the September 1997 BVA decision, when viewed in the 
context of the entire record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The BVA's September 1997 decision denying the veteran's 
request to reopen a claim for entitlement to service 
connection for residuals of multiple injuries is final. 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2000).

2.  The evidence received subsequent to the BVA's September 
1997 denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of multiple injuries have not been met.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1105 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for residuals of 
multiple injuries on the basis that he has submitted new and 
material evidence.  The current claim for "residuals of 
multiple injuries" is taken to include two separate earlier 
claims made by the veteran, which both reportedly stemmed 
from his fall off a truck while in service.  The first of 
these claims, for entitlement to service connection for back, 
arm and headache disorders, was denied by the RO in September 
1982.  The second claim was for "residuals of multiple 
injuries," which encompassed claims relating to the head, 
shoulder, hands, wrist, elbow, feet, hip, testicles, and 
stomach.  This second set of claims was denied by the RO in 
April 1988.  The veteran was notified of that decision by a 
letter mailed in May 1988, but he did not appeal the decision 
and it became final.  See 38 U.S.C.A. § 7105(a)(c) (West 
1991).  

Since the April 1988 RO rating decision, the veteran has 
requested on numerous occasions that his claim for residuals 
of multiple injuries be reopened.  A succession of denials 
based on a lack of new and material evidence ensued.  In 
November 1993 the United States Court of Appeals for Veterans 
Claims (Court) affirmed an April 1993 Board decision which 
declined to reopen the veteran's previously denied claim on 
the basis that new and material evidence had not been 
submitted.  The last final decision was a September 1997 BVA 
decision.  In that decision the Board explained that: "Even 
assuming the veteran sustained an injury during service, 
there simply is no medical evidence that he currently has a 
physical disability etiologically related to the injury he 
sustained during service."  The veteran did not appeal the 
Board's decision to the Court.  

In a letter received by the RO in June 1999, the veteran 
again requested that his claim for residuals of multiple 
injuries be reopened.  In July 1999, an RO rating decision 
was deferred pending the veteran's submission of new medical 
evidence.  When this request for further evidence went 
unanswered, the RO denied the claim based on the absence of 
new and material evidence.  The veteran filed a Notice of 
Disagreement, received by the RO in June 2000, to initiate 
this appeal.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a).  Under 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(which eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (VCAA).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Id. 

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed both to reopen his claim 
and to establish service connection.  Recently, the veteran 
was issued a Statement of the Case in February 2001, which 
set forth the basis for denial of his claim, and explained 
the evidence necessary to substantiate the claim.  

Under these circumstances, the Board finds that although the 
RO has not had an opportunity to apply the VCAA to this case, 
the requirements under the law essentially have been 
satisfied, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for residuals of 
multiple injuries.  Simply put, the evidence missing at the 
time of the Board's September 1997 decision continues to be 
absent.  Specifically there is no medical evidence that he 
currently has a physical disability etiologically related to 
the injury he reportedly sustained during service.  

The evidence associated with the file after the September 
1997 BVA decision includes some additional VA outpatient 
treatment records dated in 1995 and 1996, as well as several 
letters written by the veteran describing his current 
disorders and explaining that they relate to incidents in 
service.  Suffice it to note that none of the medical records 
contain an opinion as to the etiology concerning the disorder 
treated.  As for the veteran's letters, the veteran claims 
that his injuries occurred when he fell from a truck in 
service, and that he was further injured in service from 
being kicked several times in the groin area.  In sum, the 
veteran submitted five letters since the time of the last 
final decision rendered by the BVA in September 1997.  The 
first of these letters was his June 1999 request to reopen 
his claim.  A second letter was also submitted that June.  In 
July 1999, the RO notified the veteran that he was required 
to present new medical evidence in order for his claim to be 
newly considered.  When no such evidence was offered, a 
decision was issued in July 1999 denying the veteran's 
request to reopen.  In June 2000 the veteran submitted three 
more letters, one of which was construed as a Notice of 
Disagreement as to the most recent July 1999 denial as to the 
reopening of his claim.  

The evidence missing at the time of the last final September 
1997 BVA decision was competent medical evidence to show that 
the veteran has a current disability which could be 
identified with any incident of service origin.  The record 
still lacks such evidence.  The Board finds that the evidence 
recently added to the record is cumulative and redundant of 
the evidence associated with the file at the time of the 
September 1997 final BVA decision.  The five letters 
submitted by the veteran subsequent to the September 1997 BVA 
decision merely redescribe the veteran's subjective 
complaints of aches and pains, and report information already 
of record such as the veteran's fall from a truck and his 
experience of being kicked in the groin, which was previously 
mentioned in a letter dated April 1989.  Also as indicated, 
the VA medical records do not link any disorder to service.  
In addition to being cumulative and redundant, the newly 
submitted evidence is not probative, as it fails to contain 
medical findings of a current disability which, in the 
opinion of a medical expert, could relate to an incident of 
service.  

While the veteran himself expressed a nexus between his 
currently claimed injuries and his service, as a layperson he 
lacks the special medical knowledge required to offer a 
diagnosis or to render an opinion on the etiology of a 
specific disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R § 
3.156(a).  Accordingly, the Board finds that the veteran has 
failed to produce new and material evidence to warrant the 
reopening of his claim for service connection for the 
residuals of multiple injuries.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for residuals 
of multiple injuries, the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

